EXHIBIT A

To Operation and Maintenance Agreement

Steam and Chilled Water Quality Standards

 

I.  Steam  

Steam delivered hereunder shall have the quality and characteristics contained
in the following table.

Steam Quality and Characteristics

Pressure

175 to 185

180 to 185

PSIG  (Heating Season)

PSIG  (Cooling Season)

Temperature

* 379

Saturated Temperature of steam at 175 PSIG plus 1 to 10 degrees of superheat

Solids (TDS)

*   1

Parts per million

Sodium (Na)

* 30

Parts per billion

Silica (SiO2)

* 30

Parts per billion

Chlorides

* 10

Parts per billion




II. Steam Condensate Return




The Steam Condensate returned hereunder should have the quality and
characteristics contained in the following table.

Steam Condensate Return Quality and Characteristics

Temperature

90 to 180

Degrees Fahrenheit

Conductivity

* 25

Micromhos/cm




III.  Chilled Water




Chilled Water delivered hereunder should have the quality and characteristics
contained in Article IV of this Agreement.

IV.  Chilled Water Return

The Chilled Water returned hereunder should have the quality and characteristics
contained in the following table.

 Chilled Water Return Quality and Characteristics

Temperature

45-60

Degrees Fahrenheit











EXHIBIT B

To Operation and Maintenance Agreement

 S-1

Steam Fixed O&M Costs




“Steam Fixed O&M Costs” means all operating expenses and maintenance costs
incurred by Operator that do not vary with the quantity of the Steam delivered.
 The Steam Fixed O&M Costs shall include the following:  




*

Insurance costs (at actual cost for general liability and workmen’s compensation
insurance maintained by Operator in accordance with Section 9.1)

*

Steam Fixed Operating Costs, including:

o

Salaries and wages, including employee benefits, of operations staff,
maintenance staff, and contracted for and loaned employees

o

Administrative and general

o

Operations

o

Maintenance

*

Steam Operating Fund Deposits for:  

o

Working capital

o

Maintenance contingency

o

Major Maintenance

o

Equipment replacement




Monthly Insurance Costs

Actual Cost

Estimated Monthly Steam Insurance Cost

$4,375 (est.)

  

Annual Steam Fixed Operating Costs

Annual Cost

Salary, Wages & Training

$ 234,537

Administrative and General

$ 34,114

Building Maintenance, Utilities and Supplies

$12,345

Total annual Steam Fixed Operating Costs

$280,996

  

Annual Steam Operating Fund Deposits

Annual Deposit

Working capital

-

Maintenance contingency

-

Major Maintenance

-

Equipment replacement

-

Total annual Steam Operating Fund Deposits

-




The University may elect to fund some or all of the Steam Operating Fund
Deposits, as set forth above, through general obligation bonds, but reserves the
right to establish and fund Major Maintenance and/or equipment replacement
deposit(s) through the Steam Fixed O&M Costs through an action of the Operating
Committee.




The monthly payment for Steam Fixed O&M Costs (“Monthly S.F O&M”) shall be equal
to 1/12 of the annual Steam Fixed Operating Costs, plus 1/12 of any annual Steam
Operating Fund Deposits, plus the actual monthly insurance costs, calculated as
follows:










Monthly S.F O&M  =   (S.FOC + S.OFD) / 12 + S.MIC




Where -







“S.FOC”  = $280,996 (annual Steam Fixed Operating Costs from the table above) *
cumulative change in the Consumer Price Index (CPI) from January 1, 2005 through
the January 1 immediately preceding any date of determination




“S.OFD” = total annual Steam Operating Funds Deposits (as set forth in the table
above)




“S.MIC” = the actual monthly Steam insurance costs





S-2

Steam Variable O&M Costs




“Steam Variable O&M Costs” means the variable operating expenses incurred by the
Operator for production and delivery of steam.  Steam Variable O&M Costs shall
only include:

*

Thermal Asset Water Makeup Costs (less Steam Lost Condensate Makeup Cost, as
determined in accordance with Schedule S-4 and less Steam Turbine Condensing
Cooling Tower Make up Water Costs)

*

Thermal Asset Water Disposal Costs

*

SO2 and any other emission allowances, as required by applicable Law

*

Ammonia costs

*

Thermal Asset Consumables Costs

*

Cost of Thermal Asset Accessories

*

Cost of steam supplied by the University  (in accordance with Section 5.4)

 

The monthly payment for Steam Variable O&M Costs (“SV O&M”) shall be determined
in accordance with the following formula:

SV O&M = Total Thermal Asset Variable Costs * (Delivered Steam MMBTU /
(Delivered Steam MMBTU + Delivered Electric MMBTU))

Where -

“Total Thermal Asset Variable Costs” = The sum of the following actual costs for
the month:  (1) Thermal Asset Water Make up Costs, plus (2) Thermal Asset Water
Disposal Costs, plus  (3) Emission Allowances Costs, plus (4) ammonia costs,
plus (5) Thermal Asset Consumables Costs, plus (6) Cost of Thermal Asset
Accessories, plus (7) Actual amount paid to University for cost of Steam
supplied by the University pursuant to Section 5.4

“Delivered Steam MMBTU” = the number of MMBTU of Steam delivered to the
University during the month in accordance with the terms of the Agreement, as
metered at the steam meter

“Delivered Electric MMBTU” = the Delivered Electricity for the month, * 3,414 /
1,000,000

“Thermal Asset Water Makeup Costs” = shall include all of the water treatment
expenses and the water commodity costs incurred by the Operator during the month
for the production and delivery of Steam and Electricity, minus Steam Lost
Condensate Makeup Costs (as determined in accordance with Schedule S-4), and
minus the Steam Turbine Condensing Cooling Tower Make up Water Costs




“Thermal Asset Water Disposal Costs” = the total water disposal costs incurred
by the Operator during the month, minus Chilled Water Cooling Tower Blow-down
Costs (as determined in accordance with Schedule CW-2D)

“Thermal Asset Consumables Costs” = the cost of Consumables purchased by the
Operator during the month for the production and delivery of Steam and
Electricity, minus any cost of Consumables included in Thermal Asset Water Make
up Costs

“Cost of Thermal Asset Accessories” = the cost of any Accessories purchased by
the Operator during the month for the production and delivery of Steam and
Electricity

“Steam Turbine Condenser Cooling Tower Make up Water Costs (“ST.MC”)” = the
steam turbine cooling tower’s proportionate share of actual make up water
commodity costs, as determined in accordance with the following formula:




ST.MC = MW * WCC




Where:

MW  =  

metered water, expressed in gallons, which is the amount of water added to the
steam turbine cooling tower water system as measured by the steam turbine
condenser cooling tower water system meter  




WCC =

the commodity cost of water, expressed in $/gal







“Electric Delivery Points” = shall mean the high voltage side the step-up
transformers for each generator at the Facility




“Electricity”= any electricity generated at the Facility




“Delivered Electricity” = shall be the total of the Electricity delivered to MGE
at the Electric Delivery Points plus the Electricity delivered to the Chilled
Water (as measured in Kwh)




“Emission Allowance Costs” = the cost of any SO2 and other emission allowances
purchased by the Operator during the month for the benefit of the Facility to
the extent required by applicable Law








S-3

Steam Fuel Costs




The monthly payment for steam fuel costs incurred by the Operator for the
production and delivery of Steam during the month (“TFC”), shall be the sum of
the hourly calculations for each hour of the month of steam fuel costs, plus the
sum of the daily calculations for each G.Day of the month of steam fuel costs,
all as determined by the formula set forth below:

  

           n

    TFC =  * { [(AMH * BM) + (AFH * BF) + (ADH * BD)] * (1-DBH) } +  

                         H=1




  q   

*  [Ci + Di + (Ei * Fi) + Gi]

i =1




Where:




n = the number of hours in the month




H = any hour in a month




q = the number of G.Days in the month




i = any G.Day in a month




AMH =

University Therms for hour H in G.Day allocated to first of the month gas
supply, determined as follows:




AMH = (ATH - ADH)  *  (AMM / (AFM+AMM))




AFH = University Therms for hour H in G.Day allocated to fixed priced gas
supply, determined as follows:




AFH = (ATH  - ADH) * (AFM / (AFM + AMM))




ADH = University Therms hour for H in G.Day allocated to daily priced gas
supply, determined as follows:




ADH = ATH (ADi  / ATi)




AMH, AFH and ADH are gas therms used to generate the steam delivered for hour H,
determined based on total actual therm usage attributed to University Steam
usage and by pricing method for the month.  




ATi and ADi are gas therms used to generate the steam delivered for that G.Day,
based on total actual therm usage attributed to University Steam usage and by
pricing method for the month.




ATM, AFM,AMM are gas therms used to generate the Steam delivered for that month,
based on total actual therm usage attributed to University Steam usage and by
pricing method for the month.




The hourly amounts of gas supply by pricing method (i.e., AMH, AFH and ADH) for
each G.Day will be based on the daily allocation of supply by pricing method for
that day as calculated above.




Where:

“University Therm” means a gas therm used for the production of Steam

ATH = Total hourly steam therms calculated as set forth below

ATH = GSHIH * (10 therms / MMBTU)

Where:

GSHIH = Gas Steam Heat Input, in MMBTU, for hour H in G.Day, calculated as
follows:




GSHIH = TSHIH * PGHIH / PTHIH

Where:

TSHIH = Total Hourly Steam Heat Input, in MMBTU, for hour H, the fuel
requirements for production of delivered Steam reflecting relative enthalpies of
Steam, condensate, condensate replacement and thermal efficiency of Steam
production, calculated as follows:




TSHIH = (ESH - ECH)  / TE




Where:




ESH    =

the energy of the Steam delivered expressed in MMBTU and measured at the Steam
meter for hour H




ECH    =

the energy of the Condensate expressed in MMBTU and measured by the condensate
meter for hour H




TE     =

78%, the thermal efficiency constant for steam production




PGHIH =

Facility Gas Heat Input (MMBTU), as metered for hour H at the Facility fuel gas
meters




PTHIH =

Facility Total Heat Input (MMBTU) for hour H, calculated as follows:




PTHIH = PGHIH + POHIH




POHIH  =

Facility Oil Heat Input (MMBTU) for hour H, calculated as follows:




POHIH = POGH * Average fuel oil heating value in BTU’s/gallon / 1,000,000




Where:




POGH = Total Facility gallons of petroleum distillate, as metered by combustion
turbine petroleum distillate meters for hour H










BM =

is the applicable natural gas service charge for first-of-the-month supply as
determined in MGE’s retail gas tariff for gas supply/acquisition costs for such
month for first of the month gas supply




BF =

is the applicable natural gas service charge for fixed gas supply purchased by
Operator on behalf of the University




BD =

is the applicable natural gas service charge for daily priced gas supply
purchased by Operator on behalf of the University




“G.Day” shall mean the applicable gas day for the Facility, as defined under the
applicable MGE’s retail gas tariff

 

“DBH” is the dispatch benefit for hour H and is a percentage to be determined by
the Operator on an hourly basis, for the term of the Agreement, as follows:

For Steam deliveries for hour H, the DBH will be  -

If equal to, or greater than 50 MLB, but less than 100 MLB, DBH = 10%

If equal to, or greater than 100 MLB, DBH = 15%




The University shall be individually responsible for a pro-rata allocation of
all applicable penalties and other gas charges (as more particularly set forth
below in connection with “C”) based upon the variance between its actual Steam
consumption to its applicable nomination of Steam in accordance with Exhibit D.




Ci =

imbalance costs and penalties for G.Day resulting from deviations from the
scheduled nominations to actual usage, where C is the sum of:




C1 = Cash-outs

C2 = Daily gas imbalance charges

C3 = Gas interruption penalties

C4 = Daily gas sales costs

C5 = Electric uneconomic dispatch; resulting from deviations from the
University’s scheduled Steam nominations to actual usage

C6 = Electric provider, governing body, or regulatory body penalties (i.e. ATC,
MISO)

Di =

the allocated portion of the customer charge, the administrative charge, the
telemetering charge, plus firm transportation demand cost for G.Day; the
foregoing costs will be allocated between Steam and electric based on the
respective therm usage within each G.Dayi, but in the event there is no Steam
usage, the University shall pay 25% of the total of these costs




Ei =

gallons of fuel oil consumed to generate the Steam delivered for G.Day, as
determined by the following formula:




                                 24

Ei = *  SOGH  * (1 - DBH)

                                             H=1




Where:




POGH = Total Facility gallons of petroleum distillate, as metered by combustion
turbine petroleum distillate meters for hour H




SOGH = gallons of petroleum distillate allocated to Steam for hour H, calculated
as follows:

 

SOGH = POGH * (TSHIH / PTHIH)







Fi =

average cost per gallon of fuel oil consumed for G.Day, including, but not
limited to fuel oil commodity, transportation, variable storage, and other such
costs as are incurred to provide fuel oil to the WCCF




Gi =

Total Facility plant startup gas for G.Dayi * BM *  .25 (only applicable during
the Heating Season)








S-4

Steam Lost Condensate Make up Costs




“Steam Lost Condensate Make up Costs” means all of the water treatment expenses
and commodity purchase of water incurred by the Operator during the month to
replace the Condensate not returned by the University. The monthly payment for
Steam Lost Condensate Make up Costs (“S.CMC”) shall be determined in accordance
with the following formula:




S.CMC = (LC * (S.WCC + S.WTC)) + S.CCTC




Where:




“LC” = the amount of Steam not returned as Condensate to the Facility during the
billing month (lost condensate), calculated as follows:

LC = DS - CR

Where

           “DS” =

Steam delivered to the University in accordance with the terms of this
Agreement, expressed in MLB and measured at the steam meter

“CR” =

Condensate delivered to the Facility in accordance with the terms of this
Agreement, expressed in MLB and measured at the Condensate meter

If LC is zero or less than zero, then the Steam Lost Condensate Make up Costs
shall equal zero




“S.WCC” =

the commodity cost of purchased water, expressed in $/MLB




“S.WTC” =

the cost of treating the water for the production of Steam (including the cost
of electricity based on the electric deionizer usage and Consumables utilized in
treating the water), expressed in $/MLB




“S.CCTC” = water treatment costs (including associated water disposal costs) for
Condensate.








Exhibit C

To Operation and Maintenance Agreement

CW-1

Chilled Water Fixed O&M Costs




“Chilled Water Fixed O&M Costs” means all operating expenses and maintenance
costs incurred by Operator to produce the Chilled Water delivered that do not
vary with the quantity of production.  The Chilled Water Fixed O&M Costs shall
include the following:   

Insurance costs (actual costs for general liability and workmen’s compensation
insurance maintained by Operator in accordance with Section 9.1)

Chilled Water Fixed Operating Costs, including:

Salaries and wages, including employee benefits, of operations staff,
maintenance staff, and contracted for and loaned employees

Administrative and general

Operations

Maintenance

Operating Fund Deposits for:

Working capital

Maintenance contingency

Major Maintenance

Equipment replacement




Insurance

Actual Cost

Estimated Monthly Chilled Water Insurance Costs

$ 5,500 (est.)

  

Annual Chilled Water Fixed Operating Costs

Annual Cost

Salary, wages and  training

$ 300,180

Administrative and general

$ 43,663

Building maintenance ,utilities and supplies

$11,680

Total annual Chilled Water Fixed Operating Costs

$ 355,523

  

Annual Chilled Water Operating Fund Deposits -

Annual Deposit

Working capital

-

Maintenance contingency

-

Major Maintenance

-

Equipment replacement

-

Total annual Chilled Water Operating Fund Deposits

-




The University may elect to fund some or all of the Chilled Water Operating Fund
Deposits, as set forth above, through general obligation bonds, but reserves the
right to establish and fund Major Maintenance and/or equipment replacement
deposit(s) through the Fixed Chilled Water O&M Costs through an action of the
Operating Committee.




The monthly payment for Chilled Water Fixed O&M Costs (“CW.F O&M”) shall be
equal to 1/12 of the annual Chilled Water Fixed Operating Costs, plus 1/12 of
the annual Chilled Water Operating Fund Deposits, plus the actual monthly
insurance costs, calculated as follows:




CW.F O&M  =   (CW.FOC + CW.OFD) / 12 + CW.MIC




Where -







CW.FOC  = ($355,523 (annual Chilled Water Fixed Operating Costs from table
above) * cumulative change in the Consumer Price Index (CPI)) from January 1,
2005 through the January 1 immediately preceding any date of determination







CW.OFD = Total Chilled Water Operating Fund Deposits (as set forth in the table
above or as determined by an action of the Operating Committee)




CW.MIC = the actual monthly Chilled Water insurance costs





CW-2

Chilled Water Variable O&M Costs







“Chilled Water Variable O&M Costs” means the variable operating expenses
incurred by the Operator for the production and delivery of Chilled Water.
 Chilled Water Variable O&M Costs shall only include:

Chilled Water Station Service Costs, as determined in CW-2A

Chilled Water Make up Costs, as determined in CW-2B

Cooling Tower Makeup Water Costs, as determined in CW-2C

Chilled Water Cooling Tower Blow-down Costs, as determined in CW-2D

Chilled Water Consumables Costs

Cost of Chilled Water Accessories







The monthly payment for Chilled Water Variable O&M Costs (“CW.V O&M”) shall be
determined in accordance with the following formula:

CW.V O&M  = Total Chilled Water Variable Costs

Where -

“Total Chilled Water Variable Costs” = The sum of the following actual costs for
the month:  (1) Chilled Water Make up Costs (as determined on Schedule CW-2B),
plus (2) Chilled Water Cooling Tower Make up Costs (as determined on Schedule
CW-2C), plus (3) Chilled Water Cooling Tower Blow-down Costs (as determined on
Schedule CW-2D), plus (4) Chilled Water Consumables Costs, plus (5) Cost of
Chilled Water Accessories




“Chilled Water Consumables Costs” = the cost of Consumables purchased by the
Operator during the month for the production and delivery of Chilled Water,
minus any cost of Consumables included in Chilled Water Make up Costs, Cooling
Tower Make up Costs, or Chilled Water Cooling Tower Blow-down Costs

“Cost of Chilled Water Accessories” = the cost of any Accessories purchased by
the Operator during the month for the production and delivery of Chilled Water








CW-2A

Chilled Water Station Service Costs




The monthly payment for chilled water station service costs incurred by the
Operator for the production of delivery of Chilled Water during the month
(“TSSC”), shall be calculated as follows:

TSSC = CW Fuel + ((EV O&M +D) * FCM) + CW.C




Where -







“CW Fuel” = the sum of the hourly calculations for chilled water fuel costs, as
determined by the following formula:  

                         n

CW Fuel =

*  (FCH * TFFCH)

                                  H=1              

n = the number of hours in the month




H = any hour in a month




“FCH” =

the ratio of (A) megawatt hours of electricity provided to Chilled Water Assets
as metered during hour H, divided by (B) Delivered Electricity during hour H

“TFFCH” =

total Facility fuel commodity costs for the hour, less any Steam Fuel Costs for
the hour, determined in accordance with S-3




“FCM” =

the ratio of (A) megawatt hours of electricity provided to Chilled Water Assets
as metered during the month, divided by (B) Delivered Electricity during the
month




The University shall be individually responsible for a pro-rata allocation of
all applicable penalties and other gas charges (as more particularly set forth
below in connection with “C”) based upon the variance between its actual Chilled
Water consumption to its applicable nomination of Chilled Water in accordance
with Exhibit D.




CW.C =

monthly total of imbalance costs and penalties resulting from deviations from
the scheduled nominations of Chilled Water to actual usage, where CW.C is the
sum of:




C1 = Cash-outs

C2 = Daily gas imbalance charges

C3 = Gas interruption penalties

C4 = Daily gas sales costs

C5 = Electric uneconomic dispatch; resulting from deviations from the
University’s scheduled Chilled Water nominations to actual usage

C6 = Electric provider, governing body, or regulatory body penalties (i.e. ATC,
MISO)




D =

total monthly customer charge, the administrative charge, the telemarketing
charge, plus firm transportation demand costs less the portion allocated to
Steam as detailed on Schedule S-3, allocated based on FCM

Where -




EV O&M = Total Thermal Asset Variable Costs minus SV O&M (both as determined in
accordance with Schedule S-2)








CW-2B

Chilled Water Make up Costs




The monthly payment for chilled water Make up costs (“CW.MC”)” will include all
of the costs incurred by the Operator for the purchase of the water added to the
chilled water system (as measured by the chilled water system Make up meter),
plus the expenses to treat this water during the month. This monthly payment
shall be determined in accordance with the following formula:




CW.MC = MW * (WCC + CW.WTC)




Where:




MW  =  

metered water, expressed in gallons, which is the amount of water added to the
chilled water system as measured by the chilled water system Make up meter  




WCC =

the commodity cost of purchased water, expressed in $/gal




CW.WTC =  the cost of treating the water for Chilled Water production, expressed
in  $/gal








CW-2C

Chilled Water Cooling Tower Make upCosts




The monthly payment for chilled water cooling tower Make up costs (“CW.CTMC”)
will include all of the costs incurred by the Operator for water treatment
expenses and the purchase of water required to fill the chilled water cooling
towers (as measured by the chilled water cooling tower Make up meter) during the
month.  This monthly payment shall be determined in accordance with the
following formula:




CW.CTMC = CW.CTMW * (WCC + CW.CTC)




Where:

 




CW.CTMW  =  chilled water cooling tower metered water, expressed in gallons,
                 which is the amount of any water used to fill the chilled water
cooling tower during the month




“WCC” =  the commodity cost of purchased water, expressed in $/gal




“CW.CTC” = chilled water cooling tower chemicals means the incremental cost the
chemicals used for treating the water in the chilled water cooling tower,
expressed in $/gal











CW-2D

Chilled Water Cooling Tower Blow-down Costs




The monthly payment for chilled water cooling tower blow-down costs (“CW.CTBC”)
shall include the sanitary sewer charges incurred by the Operator due to the
operation of the chilled water cooling towers (as measured by the chilled water
cooling tower blow-down meter).  This monthly payment shall be determined in
accordance with the following:




CW.CTBC = CTB * SSC




Where:




CTB  =  chilled water cooling tower blow-down, expressed in 100’s of cubic feet
of discharge, as measured on the chilled water cooling tower blow-down meter




SSC =

the costs associated with sanitary sewer disposal of chilled water cooling tower
blow-down, including pre-treatment, if necessary, expressed in $/100 cubic feet
of discharge








Exhibit D




Dispatch Protocol and Gas Supply Procedures




Gas Supply Planning




a) Recognition of Need for Non-binding Estimates.  Madison Gas and Electric
Company (“MGE”), in its role as lessee of the electric generating facility
within the West Campus Cogeneration Facility (the “WCCF”) and University
recognize a need for MGE, in its role as the Operator of the WCCF (“Operator”)
to conduct planning studies involving the estimated fuel usage and energy output
of the WCCF.  All estimates of fuel usage and energy output provided for annual
planning purposes are non-binding.  Any variance between an estimate provided
under this section and actual fuel consumption or energy output shall not be
taken into consideration for billing prorations.  However, all information
provided shall be on a good faith, best-efforts basis.  As used in this Exhibit,
the term “University” includes the Wisconsin Department of Administration,
acting on behalf of the University.




b)  Roles of Operator and University. Operator shall be responsible for
submission of all natural gas estimates required from the WCCF in accordance
with the then applicable Madison Gas and Electric Company gas supply tariff (the
“Gas Supply Tariff”) and as needed for electric planning.  Operator shall draft
for University’s review and approval as to reasonableness, an estimated dispatch
schedule, with hourly estimates of the University’s steam and chilled water
requirements from the WCCF.  University shall cooperate with Operator in the
preparation of such hourly estimates, including providing any available steam
and chilled water forecast information and promptly making available University
personnel, when needed.  Both Parties shall cooperate so that such hourly
estimates can be drafted by Operator, and reviewed and approved as to
reasonableness by the University no later than 15 business days before the
applicable due date.  Operator shall use such estimates, along with its own
electrical power requirement estimates, to prepare a natural gas estimate for
the WCCF.  




c)  WCCF Anticipated Need Obligations.  It is anticipated that MGE will be
obligated to provide the following annual estimates:  i) in February of each
year, for the time period of the following November through October, for gas
supply planning; and ii) in February each year, for the time period of the
following January through December, for MGE’s electric rate case filings.  To
the extent Operator or the WCCF is required by a regulatory agency or governing
body to provide similar information relative to the forecasted operation of the
steam and chilled water production assets within the WCCF, University shall
provide Operator with necessary steam and chilled water consumption estimates as
needed to fulfill the WCCF’s obligations.







2)  Monthly Scheduling and Gas Procurement




a)  Gas Pricing Methodologies.  In accordance with the Gas Supply Tariff, it is
envisioned three pricing structure methodologies will be available: first of
month supply, fixed price supply, and daily priced supply.  University and MGE
shall not be required to utilize the same pricing methodologies, however, gas
costs will be billed to the WCCF as a whole and allocated to University and MGE.
 Operator shall be responsible for accounting for all gas procured, scheduled,
and consumed by the WCCF including the allocation of all costs to the University
and MGE.  




b)  Steam Fuel Cost Calculation.  The University’s steam fuel cost shall be
calculated according to the steam fuel cost formula contained in Exhibit S-3.
 Such costs shall only include those costs attributable to the steam dispatch
schedule and actions of the University.  This formula shall contain components
for the units of fuel consumed by commodity, fuel commodity unit pricing,
imbalance costs and penalties, and other related charges including, but not
limited to customer charge, transportation demand charges, and storage costs.




c)  Exercising Fixed Price Supply Option.  On any business day the University or
MGE elects to exercise an option related to fixing all or a portion of their
projected gas needs, consistent with availability and the Gas Supply Tariff,
such notice and communication shall be provided to Operator.  University may
work directly with MGE’s gas department to develop and discuss potential
strategies.




d)  Monthly Use Estimates and Pricing Methodology Election.  Operator shall be
responsible for submitting to MGE’s gas department a monthly estimate of the
WCCF natural gas fuel consumption in accordance with the Gas Supply Tariff.  Two
(2) Business Days prior to the tariff nomination date, University shall provide
to Operator an estimate for the following month of its steam and chilled water
projections with as much specific detail as the University can provide.  Such
notification shall include notice as to what method, or combination of methods
of gas pricing University requests for this time period.  Operator shall use
this estimate, along with MGE’s estimate of power needs to develop the monthly
projection of gas fuel consumption for the WCCF, itemized by product need
(power, chilled water, and steam) and pricing methodology.  MGE and University
recognize this is a monthly binding estimate to be used by MGE’s gas department
to procure fuel for the WCCF.  MGE and University may have different pricing
methodologies and prices.  Any fuel charges and/or credits resulting from a
variance between the monthly forecast and actual fuel consumption, by commodity
output and pricing methodology, shall be for the account of the party causing
such variance.




3)  Daily Scheduling




a)  Operator Notification of Project Availability to University.  Operator shall
notify University by 6:00 a.m. Central Prevailing Time (“CPT”) each day a daily
gas nomination is required in accordance with the Gas Supply Tariff (hereinafter
referred to as “Gas Business Day”) of any estimated availability constraints of
the WCCF during each hour of the day commencing three hours after each
notification deadline through the next business day.  These estimates shall not
be binding upon Operator and Operator may subsequently revise its estimates.
 Planned outages scheduling shall be communicated to University in accordance
with the procedures set forth in Section 3.2 of the Operation and Maintenance
Agreement.




b)  University submittal of schedule to Operator.  The University has two
options: First, University may submit a schedule to Operator by 6:30 a.m. CPT
each Gas Business Day for the amount of steam and/or chilled water desired from
the WCCF and the requested method of natural gas procurement (identified in
component “B” to the steam fuel cost formula contained in Schedule S-3).  This
schedule shall specify, by hour, the amount of steam and chilled water to be
delivered to the University starting at 0000 hours the following calendar day
and continuing for all hours until 0900 of the second following Gas Business
Day; Second, the University may submit to Operator (i) in the case of steam, a
total steam nomination for the above period, in which event the University
agrees that Operator may deem the University’s hourly steam dispatch schedule
for such period to be a schedule consisting of consecutive hourly amounts all
equal to the total steam nomination divided by all hours of the schedule period;
and (ii) in the case of chilled water, a total chilled water nomination
consisting of the designated number of chillers that the University wishes to
run for the above period.  The intent is to cover the time period through the
next Business Day for electric scheduling and Gas Day for gas scheduling.  For
example:  a) assuming a week with no holidays, on Monday by 6:30 a.m. CPT an
hourly schedule would be due from the University for 12:00 a.m. Tuesday through
9:00 a.m. Wednesday; b) assuming a Monday holiday, on the Friday preceding the
holiday weekend by 6:30 a.m. CPT an hourly schedule would be due from the
University for 12:00 a.m. Saturday through 9:00 a.m. Wednesday.  The
University’s schedule may request the delivery of steam and/or chilled water in
an amount up to the contract capacity from the WCCF subject to the project
constraints and any limitations notified under section 3a.  Operator shall
convert University’s steam and chilled water schedule to a natural gas schedule
for nomination purposes.  If the University shall fail to submit a schedule
designating the amount of steam and/or chilled water desired from the Project,
the default amount designated shall be deemed to be zero. [Note: The Parties
need to define the term “Project Constraints”.  Project Constraints shall
included items such as ramp rates, minimum/maximum capacity, minimum shut down
times, minimum run times, etc.  Project Constraints shall also include
conditions of firm and non-firm steam and chilled water.]




c)  Allocation of Costs Resulting from Variance of Schedule.  The University
shall be responsible only for a pro-rata allocation of all applicable penalties
and other gas charges, as identified as component “C” in the formula in
Schedules S-3 and CW-2A, based upon the variance between its actual consumption
of Steam or Chilled Water, as the case may be, to its applicable nomination of
Steam or Chilled Water.




d)  Operator’s Verification of University’s Schedule.  Operator shall be
obligated to promptly accept a schedule for steam and/or chilled water from the
University that is in accordance with the Project Constraints [needs to be
defined] and availability.  In the event Operator determines University’s
request does not comply with section 3.a) or 3.b) Operator shall notify
University no later than 7:30 a.m. CPT stating the reason for such
noncompliance.  Operator shall use best efforts to offer State a modified
schedule that is within the Project Constraints.  Operator shall notify
University no later than 7:30 a.m. CPT of acceptance of any non-firm requested
schedule.




e)  Operator’s Submission of Gas Nomination to MGE Gas Supply Department.
 Operator shall submit to Madison Gas and Electric Company’s gas supply
department all necessary gas nomination in accordance with the Gas Supply Tariff
(assumed to be due by 8:00 a.m. CPT).  Initial gas nominations shall be
consistent with the schedules in section 3d.  Operator shall submit all gas
nominations on a total WCCF basis in accordance with the Gas Supply Tariff.  All
allocations of total gas costs billed to the WCCF shall be done within the scope
of this O&M Agreement.




f)  Operator’s Submission of Schedule / Disclosure of Information to all
Parties.  Operator shall submit to the University, by 8:30 a.m. CPT each Gas
Business Day, the following:  (i) an hourly schedule of the amount of energy MGE
is requesting from the WCCF, (ii) confirmation of the hourly schedule of the
amount of steam and/or chilled water submitted by the University, (iii) gas
nomination schedules for the WCCF, itemized by that attributable to the steam,
chilled water, electric energy schedules, and pricing methodology.  




The schedules provided in accordance with this section 3.f), once approved by
MGE’s gas department as being available in accordance with the conditions of the
Gas Supply Tariff, shall be considered the base schedules to which no penalties
or other gas charges are allocated assuming actual operation remains within the
established contract variance parameters.  If MGE’s and/or University’s actual
operation deviates from this schedule causing the WCCF, as a whole, to incur
penalties or other gas charges these costs shall be allocated pro-rata to each
entity on a MMBTU variance basis.




In addition to the above allocation of penalties, an allocation of gas costs is
necessary.  If 1) the monthly schedules by pricing type deviates from the actual
use by pricing type, and 2) the deviation causes harm to the other party, a
cashout process, similar to that described in the Gas Supply Tariff, will be
implemented.  This process will cause the party who had a deviation to reimburse
the non- deviating party for incremental costs incurred due to the deviation.
 As an example, assume MGE fixes 300,000 Dth for July at a rate of $4.00 and
University nominates 200,000 of monthly price gas, which is priced at $3.00 per
Dth.  During the month, MGE only takes 250,000 Dth and University takes 200,000,
the WCCF will be charged for the entire 300,000 at $4.00 and for only 150,000 at
$3.00.  MGE will need to reimburse University for the pricing difference of
$1.00 for the 50,000 Dth not taken by MGE.




In the event that WCCF experiences an interruption or curtailment from MGE gas
utility, any interruptible gas available during a curtailment, will be allocated
pro-rate based on nominated MMBtu for the day of interruption.  Firm gas will be
based on the same allocation of any firm transportation demand charges.




g)  Operator's Submission of Any Schedules to Regulatory Agencies.  Operator
shall submit all necessary schedules and changes to such schedules to the MGE
gas department and/or any electric reliability operator, as applicable for the
WCCF schedules.

  

h)  Parties’ Ability to Modify Schedule.  MGE and University may request changes
to their hourly commodity schedules at any time provided MGE is able to revise
its fuel nomination in accordance with the Gas Supply Tariff, they are within
the WCCF Project Constraints and the requirements of any regulatory oversight
body (such as MAIN or MISO, or their successors) as applicable.  The account of
the entity requesting the change shall be allocated all additional out-of-pocket
costs reasonably incurred by Operator to provide such revised schedule
including, but not limited to the following:  (i) fuel price changes, (ii) fuel
scheduling penalties, (iii) penalties under the American Transmission Company,
LLC interconnection agreement, and (iv) redispatch costs of MGE’s electric
utility system (These charges fall under component “C” of the steam fuel cost
formula).  Operator shall be obligated to accept a request for a change to the
Day Ahead Schedule except to the extent such schedule does not comply with the
Project Constraints.  To the extent Operator determines that a request by the
University does not comply with the Project Constraints, Operator shall notify
University at the time of University’s request of the reason for such
noncompliance and offer the University a modified schedule that fits the Project
Constraints.  University shall then promptly notify Operator whether University
accepts such modified scheduling.  Such schedule revision(s) shall be
communicated to the other party and, for billing purposes, costs allocated in
accordance with a chronological reconciliation.




i)  Scheduling Costs.  Operator shall absorb all internal costs associated with
calculating and scheduling the WCCF.  Operator shall use best efforts to
minimize the penalties of any schedule revision.  Operator shall provide a
non-binding, best efforts estimate of anticipated penalties of a proposed
schedule revision upon reasonable request.




4)  Buy-Out Provisions

As related to the following provisions, reference to the term Dispatch Benefit
multiplier is in reference to component “DB” of parameter “B” of the steam fuel
cost formula contained in Schedule S-3.




a)  Operator’s Ability to Offer Incentive for Seller to Schedule Additional
Steam.   Operator may, at any time and at Operator’s sole discretion, make
available to the University a Dispatch Benefit multiplier greater than the
applicable percentage  for the calculation of steam costs from the WCCF.  




b)  University’s Ability to Offer incentive for Operator to deliver Additional
Steam. University may, at any time and at University’s sole discretion, offer to
Operator a schedule for steam predicated upon a Dispatch Benefit multiplier
greater than applicable percentage for the calculation of steam fuel costs from
the WCCF.  Such schedule shall clearly state that it is being offered outside of
the normal scheduling parameters and only becomes binding upon written
confirmation from Operator as to both the schedule and Dispatch Benefit
multiplier.  Operator shall be under no obligation to accept such offer.

  

c)  Operator’s Ability to Offer Incentive to University to Reduce Schedule for
Steam.  For any time period upon which University has provided Operator a firm
schedule for steam and/or chilled water, Operator may make on offer to buy-out
the University from all, or a portion, of University’s schedule. University
shall be under no obligation to accept such offer.  Acceptance of any such offer
would result in a modification of University’s steam and/or chilled water
schedule whereby the negotiated buy-out price would be credited to the account
of University, and any penalties or gas imbalance charges (as contained in
parameter “C” to the steam fuel cost formula of Schedule S-3) would be charged
to the account of Operator.

 







5) General Terms and Conditions.  This Dispatch Protocol and Gas Supply
Procedures are subject to the terms and conditions of the Gas Supply Tariff,
which are incorporated into this Dispatch Protocol by reference.








Exhibit E

Insurance




Operator shall maintain, for the term of this Agreement, the following insurance
coverages and minimum limits:




Worker’s Compensation Insurance.  Worker’s compensation insurance written in
accordance with statutory limits or State issued self-insurance orders
applicable to Operator.




Employer’s Liability Insurance. Employers liability insurance limits in an
amount not less than $1,000,000 each accident for bodily injury by accident,
$1,000,000 each employee for bodily injury by disease, and $1,000,000 disease
aggregate insuring all employees engaged in work on the Facility.




Commercial General Liability Insurance.  Commercial general liability insurance
including products liability, and completed operations coverages, with a per
occurrence limit of not less than $1 million dollars, a personal/advertising
injury limit of not less than $ 1 million dollars, a general aggregate limit of
not less than $2 million dollars and a products-completed operations aggregate
limit of not less than $2 million dollars.




Automobile Insurance.  Business Automobile insurance insuring all owned,
non-owned, and hired vehicles with a per accident limit of not less than $1
million dollars.




Umbrella/Excess Coverage.  Commercial Umbrella insurance with limits not less
than $25 million dollars per occurrence, $25 million dollars general aggregate
and $25 million dollars products-completed operations aggregate.  Such coverage
must include, as scheduled policies, the Employer’s Liability Insurance,
Commercial General Liability Insurance and Automobile  Insurance described in
this Exhibit.




Deductibles/Self-Insured Retention.  All deductibles/self-insured retained
amounts shall be commercially reasonable, taking into account Good Utility
Practice, Operator’s financial strength and conditions in the insurance
marketplace.




Additional Insureds.  Operator shall name the University and the State as
additional insureds on its policies or policy providing Commercial General
Liability Insurance, Automobile Insurance, Employer’s Liability Insurance, and
Umbrella/Excess Insurance coverage.






